DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: paragraph [0040], “(see Fig. 10)” should be deleted because there is no Fig. 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 21-26 and 30-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernald et al. (US 10,056,899; hereinafter referred to as Fernald).
With regard to Claim 1, Fernald teaches in Fig. 4 an apparatus comprising an asynchronous D-latch, comprising a first inverter (421) and a second inverter (422) coupled in an anti-parallel fashion; a third inverter (410) coupled to provide a complement of a data input signal (IN) of the asynchronous D-latch to the first and second inverters; and a meta-stability filter (430) coupled to the first and second inverters, wherein the asynchronous D-latch has an enable signal (N6), and wherein the enable signal enables or disables the third inverter.
With regard to Claim 2, wherein the meta-stability filter comprises a fourth inverter (431, 432) and a fifth inverter (433, 434).
With regard to Claim 3, wherein an input of the fourth inverter (431, 432) is coupled to an output of the first inverter (421).
With regard to Claim 4, wherein an output of the fifth inverter (433, 434) comprises a Q output of the asynchronous D-latch.
With regard to Claim 30, wherein an input of the fifth inverter (433, 434) is coupled to the output of the second inverter (422).
With regard to Claim 31, wherein an output of the fourth inverter (431, 432) comprises a complement-Q output of the asynchronous D-latch.
With regard to Claim 32, wherein the fourth inverter comprises a p-type metal oxide semiconductor transistor (431) coupled to an n-type MOS  transistor (432).
With regard to Claim 33, wherein the fifth inverter comprises a p-type metal oxide semiconductor transistor (433) coupled to an n-type MOS transistor (434).
With regard to Claim 21, Fernald teaches in Fig. 4 an associated method of latching a signal in an asynchronous D-latch comprising first (421), second (422), and third inverters, the method comprising using the third inverter (410) to generate a complement of a data input signal (IN) of the asynchronous D-latch; providing the complement of the data input signal of the asynchronous D-latch to the first and second inverters (421 and 422); and using a meta-stability filter (430) coupled to the first and second inverters; wherein the first and second inverters are coupled in an anti-parallel configuration, wherein an enable signal (N6) is used to enable or disable the asynchronous D-latch, and wherein the enable signal is used to enable or disable the third inverter (410).
 With regard to Claim 22, wherein the meta-stability filter (430) comprises a fourth inverter (431, 432) and a fifth inverter (433, 434).
With regard to Claim 23, wherein an input of the fourth inverter (431, 432) is coupled to an output of the first inverter (421).
With regard to Claim 24, wherein an input of the fifth inverter (433, 434) is coupled to the output of the second inverter (422).
With regard to Claim 25, the method further comprising step of providing a Q output of the asynchronous D-latch from an output of the fifth inverter (433, 434).
With regard to Claim 26, the method further comprising step of providing a complement-Q output of the asynchronous D-latch from an output of the fourth inverter (431, 432).
With regard to Claim 34, wherein the fourth inverter comprises a p-type metal oxide semiconductor transistor (431) coupled to an n-type MOS transistor (432).
With regard to Claim 35, wherein the fifth inverter comprises a p-type metal oxide semiconductor transistor (433) coupled to an n-type MOS transistor (434).
With regard to Claim 36, wherein an input of the fourth inverter (431, 432) is coupled to the output of the first inverter (421).
With regard to Claim 37, wherein an input of the fifth inverter (433, 434) is coupled to the output of the second inverter (422).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 21-26 and 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veggetti et al. (US 8,330,518; hereinafter referred to as Veggetti) in view of Fernald et al. (US 10,056,899; hereinafter referred to as Fernald).
With regard to Claim 1, Veggetti teaches in Fig. 2 an apparatus comprising an asynchronous D-latch, comprising a first inverter (30) and a second inverter (32) coupled in an anti-parallel fashion; a third inverter (24) coupled to provide a complement of a data input signal (TI) of the asynchronous D-latch to the first and second inverters; wherein the asynchronous D-latch has an enable signal (SLEEP/SLEEPN), and wherein the enable signal enables or disables the third inverter (24).  The asynchronous D-latch of Veggetti meets all of the claimed limitations except for not disclosing a meta-stability filter (INVD, INVE in instant Fig. 1 of the present invention) coupled to the first and second inverters.  Fernald teaches in Fig. 4 a similar D-latch comprise a meta-stability filter (430) coupled to the first and second inverters (421 and 422) for preventing illegal logic states due to the outputs of the first inverter (30) and the second inverter (32) while remaining near the switch points.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the asynchronous D-latch of Veggetti with the meta-stability filter as taught by Fernald in order to improve the stability of the asynchronous D-latch outputs.
With regard to Claim 2, wherein the meta-stability filter (430 in Fig. 4 of Fernald) comprises a fourth inverter (431, 432) and a fifth inverter (433, 434).
With regard to Claim 3, the recitation such as “wherein an input of the fourth inverter is coupled to an output of the first inverter” is rendered obvious by the cited references.
With regard to Claim 4, wherein an output of the fifth inverter (433, 434 in Fig. 4 of Fernald) comprises a Q output of the asynchronous D-latch.
With regard to Claim 7, wherein a complement of the enable signal (SLEEPN/SLEEP in Fig. 2 of Veggetti) enables or disables the second inverter (32).
With regard to Claim 30, the recitation such as “wherein an input of the fifth inverter is coupled to the output of the second inverter” is rendered obvious by the cited references.
With regard to Claim 31, wherein an output of the fourth inverter (431, 432 in Fig. 4 of Fernald) comprises a complement-Q (QB) output of the asynchronous D-latch.
With regard to Claim 32, wherein the fourth inverter (431 in Fig. 4 of Fernald) comprises a p-type metal oxide semiconductor (PMOS) transistor coupled to an n-type MOS (NMOS) transistor (432 in Fig. 4 of Fernald).
With regard to Claim 33, wherein the fifth inverter (433 in Fig. 4 of Fernald) comprises a p-type metal oxide semiconductor (PMOS) transistor coupled to an n-type MOS (NMOS) transistor (434 in Fig. 4 of Fernald).
With regard to Claim 21, Veggetti teaches in Fig. 2 an associated method of latching a signal in an asynchronous D-latch comprising first (30), second (32), and third (24) inverters, the method comprises a step of using the third inverter (24) to generate a complement of a data input signal (TI) of the asynchronous D-latch; providing the complement of the data input signal of the asynchronous D-latch to the first (30) and second (32) inverters; wherein the first and second inverters are coupled in an anti-parallel configuration, wherein an enable signal (SLEEP/SLEEPN) is used to enable or disable the asynchronous D-latch, and wherein the enable signal is used to enable or disable the third inverter (24).  The associated method of latching a signal in an asynchronous D-latch of Veggetti meets all of the claimed limitations except for not disclosing a meta-stability filter (INVD, INVE in instant Fig. 1 of the present invention) coupled to the first and second inverters.  Fernald teaches in Fig. 4 a similar D-latch comprise a meta-stability filter (430) coupled to the first and second inverters (421 and 422) for preventing illegal logic states due to the outputs of the first inverter (30) and the second inverter (32) while remaining near the switch points.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the asynchronous D-latch of Veggetti with the meta-stability filter as taught by Fernald in order to improve the stability of the asynchronous D-latch outputs.
With regard to Claim 22, wherein the meta-stability filter (430 in Fig. 4 of Fernald) comprises a fourth inverter (431, 432) and a fifth inverter (433, 434).
With regard to Claim 23, the recitation such as “wherein an input of the fourth inverter is coupled to an output of the first inverter” is rendered obvious by the cited references.
With regard to Claim 24, the recitation such as “wherein an input of the fifth inverter is coupled to the output of the second inverter” is rendered obvious by the cited references.
With regard to Claim 25, the method further comprising step of providing a Q output of the asynchronous D-latch from an output of the fifth inverter (433, 434 in Fig. 4 of Fernald).
With regard to Claim 26, the method further comprising step of providing a complement-Q output of the asynchronous D-latch from an output of the fourth inverter (431, 432 in Fig. 4 of Fernald).
With regard to Claim 29, the method further comprising step of using a complement of the enable signal (SLEEPN/SLEEP in Fig. 2 of Veggetti) to enable or disable the second inverter (32).
With regard to Claim 34, wherein the fourth inverter comprises a p-type metal oxide semiconductor (PMOS) transistor (431 in Fig. 4 of Fernald) coupled to an n-type MOS (NMOS) transistor (432 in Fig. 4 of Fernald).
With regard to Claim 35, wherein the fifth inverter comprises a p-type metal oxide semiconductor (PMOS) transistor (433 in Fig. 4 of Fernald) coupled to an n-type MOS (NMOS) transistor (434 in Fig. 4 of Fernald).
With regard to Claim 36, the recitation such as “wherein an input of the fourth inverter is coupled to an output of the first inverter” is rendered obvious by the cited references. 
With regard to Claim 37, the recitation such as “wherein an input of the fifth inverter is coupled to the output of the second inverter” is rendered obvious by the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        October 9, 2022